Exhibit 10.2 THREE RIVERS PROVIDER NETWORK AGREEMENT WITH This Agreement is made this day of 2010, by and between Three Rivers Provider Network, Inc., a Nevada Corporation (“TRPN”) and Sugar Land SA Services a Provider Group of health care services.TRPN contracts with hospitals, physicians, ancillaries and entities hereinafter referred to as “Provider” rendering medical and health care services at pre-determined rates as follows. 1.Clients. Covered Services, Contract Rates: TRPN contracts with insurance companies, third party administrators, health plans, individuals and entities hereinafter referred to as “Clients” that directly or indirectly access TRPN contracted providers for covered services.Covered Services shall include all services that are medically necessary including health, workers’ compensation, automobile and general liability.The rate used in conjunction with this Agreement will be a * discount off of Provider’s usual charge for covered services, less any applicable co-payments, co-insurance or deductibles.Clients are obligated to make payment directly to provider only at the contracted rate as payment in full.Provider shall not balance bill the patient upon receipt of payment in full at the contracted rate.TRPN has no responsibility to make payments on behalf of Clients.Payments shall be made within thirty (30) calendar days of receipt of clean claim.Where a state mandated fee schedule exists, provider agrees to accept a * discount below the state schedule.Payments made and cashed by the provider shall be accepted as payment in full and fulfillment of all terms of the agreement, providing the total payment including the member’s portion is not less than the contracted rate. 2.Licenses, Standards of Care:Provider agrees to deliver health care services that meet all legal standards of care complying with applicable Federal, State and Local laws and maintains the standards of NCQA and/or JCAHO.The provider is delegated by TRPN to carry out and/or assign credentialing responsibilities.Evidence of such licenses, certificates and standards shall be made available to TRPN upon request. 3.Term and Termination:This Agreement shall continue in effect for a period of two (2) years with automatic successive one (1) year terms.This Agreement may be terminated by either party without cause with a ninety (90) day prior written notice to the other party at the mailing addresses listed under the signatures.This Agreement may be immediately terminated with cause by TRPN should Provider lose applicable licenses, malpractice coverage, fail to honor the applicable contracted rates pursuant to this Agreement, or if any information provided in Attachment A is illegible, incomplete, or invalid. 4.Dispute Resolution:This Agreement shall be construed and interpreted in accordance with the laws of the State of Nevada.Provider agrees to meet and confer in good faith to resolve any disputes that may arise under this Agreement. If a dispute between TRPN and Provider arises out of this Agreement and is not resolved, either party may submit the dispute to arbitration which shall be commenced and conducted in accordance with the Rules of Practice and Procedures of the Judicial Arbitration and Mediation Services, Inc. (“JAMS”) as in effect at the time (“JAMS Rules”). 5.Attachment A:All information provided in Attachment A of this Agreement is complete and accurate to the best of Provider’s knowledge and Provider shall immediately notify TRPN of any changes thereto.Provider agrees to mark “N/A” next to any blank that is not applicable to Provider’s business. 6.Faxed Signatures:The parties agree that facsimile signatures of authorized representatives of the parties shall legally bind the parties to the terms and conditions of this Agreement as if the signatures were original and shall be considered evidence of a fully executed Agreement. 7.Final Agreement:All terms and conditions agreed upon by the parties are contained in this Agreement.All prior negotiations, promises, agreements and representations, either spoke or written concerning the subject matter of this Agreement that are not set forth herein are null and void and have no bearing on this Agreement. * Portions of this document omitted pursuant to an application for an order for confidential treatment pursuant to Rule 24b-2 under the Exchange Act. Confidential portions of this document have been filed separately with the Securities and Exchange Commission. IN WITNESS WHEREOF, the authorized parties hereto have executed this Agreement and intend to be bound thereby. PROVIDER GROUP NAME (Please Print): ATTENTION:LANI HAZELTON TRPN CONTRACTING SPECIALIST SUGAR LAND SA SERVICES THREE RIVERS PROVIDER NETWORK Signature: /s/ Jaime Olmo Signature: /s/ Todd Breeden Title: Chief Operating Officer Name: Todd Breeden, C.O.O. Date: 12/2/2010 Mailing Address: 910 Hale Place, Suite 101 Chula Vista, CA91914 Phone:(619) 600-4832 Date:12/8/2010 ATTACHMENT A: PROVIDER INFORMATION (Please attach a roster of all Providers that will be participating under this Agreement, use Addendum A) Last Name: Group/Practice Name: Sugar LandSA Services First Name: Primary Address: P.O. Box 481, Alief, TX77411 Tax ID: 35-2318357 County: Harris National Provider Identifier (NPI): Phone: (713) 779-9800Fax:(713) 779-9862 Email:jaimeolmo@me.com (If there is more than one NPI Number, please attach a listing.) Other Practice and/or Billing Address:Yes □/No □ Specialty: LSA, CSA, SA-C, CST/CFA, CRNFA, RN,CNOR If “yes”, attach page with additional information Subspecialty: Surgical Assistant Hospital Affiliations (list name, date and type): First Assistant Provider agrees to mark “N/A” next to any blank that is not applicable to Provider’s business. ADDENDUM A: PROVIDER LISTING & FACILITY LOCATIONS i. The attached roster of providers and or locations will be participating under this Agreement between Sugar Land SA Services and Three Rivers Provider Network and shall include Tax Identification Numbers, NPI Numbers, Address(s), Phone and Fax Numbers. Provider List 12/2/2010 Name Credentials License Number National Provider Identifier CANTU, AIMEE A CSA CALLEGARI, ANDRES A LSA SA00108 DARWISHS-SALAMA, ALFREDO LSA SA00315 GARCIA, ABEL LSA SA00073 LARA, ATAHUALPA SA-C 09-129 PARMAR, ABRAHAM LSA SA00020 ABORDO, BELTRAN LSA SA00024 CHAMBERLAIN, BLAND LSA SA00237 EATON, BRENT NP-C F0510035 ZHONG, BING TANG LSA SA00158 BENITEZ, CARLOS LSA SA00163 CAMPOS, CRISTINA SA-C 09-165 FONTENOT, CHRISTINE CSA S169 GARCIA-MAYORCA, CARLOS LSA SA00313 NINA-WOSU, CHI LSA SA00085 PITTY, CATALINO LSA SA00279 1 Provider List 12/2/2010 Name Credentials License Number National Provider Identifier SEAMANS, CINDY R SA-C 06-177 ARCEO, DIANA SA-C 10-147 DUNLAP, DWAYNE LSA SA00388 GRIFFITH, DAWN CSA BESSON, DORKA G LSA SA00291 MURANOVIC, DUBRAVKA LSA SA00084 FLORES, ELEAZAR CST/CFA GLORIA, EDUARDO LSA SA00270 RODRIGUEZ, EDUARDO LSA SA00091 CHAFI, FARIBORZ CST/CFA MEDINA, FELIPE LSA SA00335 AGUILAR, HUGO LSA SA00289 THEIS, HELEN K RN AUTREY, HEATHER N CST,CFA PANAGUA, HENRY CSA 08-207 ROA, HERNAN LSA SA00276 2 Provider List 12/2/2010 Name Credentials License Number National Provider Identifier AYUB, ILIA LSA SA00329 VELEZ-VEGA, IVELISSE LSA SA00191 ASPORT, JORGE LSA SA00304 CHAPA, JOSE LSA SA00255 CONSECO, JOSE LSA SA00110 DELEON, JUAN CARLOS SA-C LORES, JULIO LSA SA00324 OLMO, JAIME A LSA SA00184 MACHADO, JANETSY LSA SA00322 RUSSELL, JAMES CST/CFA SKORUPPA, JACOB CST/CFA PITA, KLEBER LSA SA00274 PATEL, KIRAN CSA 05-217 PERALTA, LEOPOLDO LSA SA00327 PATRONE, LOUIS LSA SA00138 WU, LARRY LSA SA00336 3 Provider List 12/2/2010 Name Credentials License Number National Provider Identifier ALALAM, MOHD LSA SA00309 ATHANS, MARK LSA SA00029 CHAUDHRY, MUBASHIR LSA SA00277 COLELLO, MARY SA-C EMAN, MAGDY LSA SA00119 GOEN, MARIA E CSA 08-223 FARAG, MAURICE LSA SA00038 LEON, MARITZA LSA SA00346 MAYOR, MASOUDA LSA SA00298 RODRIGUEZ, MANUEL CSA SHOKRALLA, MAHER LSA SA00269 NASGAR, NAYEF LSA SA00135 AKUPUE, OKECHUKWU LSA SA00307 MARTINEZ, OMAR LSA SA00286 PERERA, PRIYANTHA SAC 10-138 SLAVCHEV, PLAMEN LSA SA00316 4 Provider List 12/2/2010 Name Credentials License Number National Provider Identifier TROMBLEY, PATRICIA LSA SA00156 TAMARGO, PEDRO CSA BABURI, OASIM LSA SA00160 ARAGON, RECTO LSA SA00954 FOGLE, ROSA LSA SA00170 FRAZIER, ROBERT CSA MACHADO, RAUL LSA SA00129 RODELA, ROBERT SA-C VILLARREAL, ROSENDO LSA SA00249 ZAMARRON, ROGER LSA SA00056 ADIL, SAYED LSA SA00289 DEVI, SAVITRI SA-C 09-230 KHAN, SOSON LSA SA00272 KAZEMI, SHAMILA SA-C 09-285 MAMLOUK, SAMUEL LSA SA00263 ROBIN, SCOTT LSA SA00090 5 Provider List 12/2/2010 Name Credentials
